

115 HR 4078 IH: Expanding America’s Workforce Act of 2017
U.S. House of Representatives
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4078IN THE HOUSE OF REPRESENTATIVESOctober 19, 2017Mr. Hunter (for himself and Mr. Hastings) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish various programs to ease the burden on undereducated and financially deficient workers
			 seeking to further their education.
	
 1.Short titleThis Act may be cited as the Expanding America’s Workforce Act of 2017. 2.Review of gainful employment measurement Not later than 2 years after the date of enactment of this Act, the Secretary of Education shall prepare and submit to Congress, a report on the accuracy of the manner in which gainful employment is measured under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) for different geographic regions and courses of study.
 3.Short-term Workforce Federal Pell GrantsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by inserting at the end the following:
			
				(k)Short-Term Workforce Pell Grants
 (1)In generalFor award years beginning on or after July 1, 2020, the Secretary shall carry out a program under which the Secretary shall award Federal Pell Grants to eligible students for short-term workforce programs.
 (2)Terms and conditionsA Federal Pell Grant awarded under this subsection (in this section referred to as a workforce Federal Pell Grant) shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows:
 (A)A student who is eligible to receive a workforce Federal Pell Grant under this subsection is a student who—
 (i)has not, on or after the date that is 10 years before the date on which the student applies for such grant, attained a baccalaureate degree or post baccalaureate degree;
 (ii)attends an eligible institution, but was not previously enrolled in an eligible institution on or after the date that is 5 years before the date on which the student applies for such grant;
 (iii)is enrolled, or accepted for enrollment, in a short-term workforce program at such institution; (iv)is determined, solely by the institution, that the student is unemployed or underemployed; and
 (v)meets all other eligibility requirements for a Federal Pell Grant (except as otherwise provided in this paragraph).
 (B)The amount of a workforce Pell Grant for an eligible student shall be determined under subsection (b)(2)(A), except that—
 (i)the maximum Federal Pell Grant awarded under this subsection for an award year shall be 50 percent of the maximum Federal Pell Grant awarded under subsection (b) applicable to that award year;
 (ii)no increase shall be calculated under subsection (b)(7)(B) for a student receiving workforce Pell Grant under this subsection; and
 (iii)subsection (b)(4) shall not apply. (3)Inclusion in total eligibility period for recent studentsAny period during which a student described in paragraph (2)(A) receives a workforce Federal Pell Grant under this subsection shall be included in calculating the student’s period of eligibility for Federal Pell Grants under subsection (c), and any regulations under such subsection regarding students who are enrolled in an undergraduate program on less than a full-time basis shall similarly apply to students who are enrolled in a short-term workforce program at an eligible institution on less than a full-time basis.
 (4)DefinitionsIn this subsection, the following definitions apply: (A)Eligible career pathway programThe term eligible career pathway program means a program that is a combination of rigorous and high-quality education, training, and other services that—
 (i)aligns with the skill needs of industries in the State or regional economy involved; (ii)prepares an individual to be successful in any of a full range of secondary or postsecondary education options, including apprenticeships registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664; 29 U.S.C. 50 et seq.);
 (iii)includes counseling to support an individual in achieving the individual’s education and career goals;
 (iv)includes, as appropriate, education offered concurrently with and in the same context as workforce preparation activities and training for a specific occupation or occupational cluster;
 (v)organizes education, training, and other services to meet the particular needs of an individual in a manner that accelerates the educational and career advancement of the individual to the extent practicable; and
 (vi)helps an individual enter or advance within a specific occupation or occupational cluster. (B)Short-term workforce programThe term short-term workforce program means a career and technical education program at an institution of higher education that—
 (i)provides not less than 150 clock hours of instructional time over a period of not less than 8 weeks or more than 12 weeks;
 (ii)provides training aligned with the requirements of employers in the State or local area, which may include in-demand industry sectors or occupations in the State or local area, as defined under section 3(23) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(23));
 (iii)provides a student, upon completion of the program, with a recognized postsecondary credential, as defined under section 3(52) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(52)), that is recognized by employers in the relevant industry, including credentials recognized by industry or sector partnerships in the State or local area where the industry is located;
 (iv)has been determined, by the institution of higher education, to provide academic content, an amount of instructional time, and a recognized postsecondary credential that are sufficient to—
 (I)meet the hiring requirements of potential employers; and (II)allow the students to apply for any licenses or certifications that may be required to be employed in the field for which the job training is offered;
 (v)may include integrated or basic skills courses; and (vi)may be offered as part of an eligible career pathway program.
 (5)Special RuleIn the case of a career pathway program being determined eligible for the first time under this subsection, such determination shall be made by the Secretary before such program is considered to be an eligible career pathway program.
 (6)Ineligibility for double benefitsNo student may receive both a workforce Federal Pell Grant under this subsection and an additional Federal Pell Grant under subsection (b)(8)..
		4.Connecting apprenticeships to academic degrees
 (a)In generalTitle IV of the Higher Education Act of 1965 is amended by inserting after section 486A (20 U.S.C. 1093a) the following:
				
					486B.Apprenticeship expansion through articulation agreements
 (a)DefinitionsIn this section: (1)Apprenticeship articulation agreementThe term apprenticeship articulation agreement means an agreement between or among institutions of higher education that specifies the college credit value of and acceptability of certificates received through specific apprenticeship programs, for purposes of transferring such credits toward meeting specific degree or program requirements.
 (2)Apprenticeship programThe term apprenticeship program means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (b)Program to encourage apprenticeship articulation agreements (1)Program establishedThe Secretary shall carry out a program in cooperation with States, institutions of higher education (including proprietary institutions), and sponsors of apprenticeships programs, to develop, enhance, and implement comprehensive apprenticeship articulation agreements between or among such institutions. Such apprenticeship articulation agreements shall be made widely and publicly available on the websites of such States, sponsors and institutions. In developing, enhancing, and implementing apprenticeship articulation agreements, States, sponsors and institutions of higher education may employ strategies, where applicable, including—
 (A)improving awareness of existing apprenticeship articulation agreements; (B)expanding participation of a wide variety of institutions of higher education;
 (C)improving management systems to regarding course equivalency, transfer of credit, and articulation; and
 (D)strategies to ensure widespread acceptance for the transfer of credits awarded to apprentices pursuant to apprenticeship articulation agreements.
 (2)Coordination and technical assistanceThe Secretary, in coordination with the Secretary of Labor, shall provide technical assistance to States, sponsors and institutions of higher education for the purposes of developing and implementing apprenticeship articulation agreements in accordance with this subsection..
			5.Enhancing transfer of credit among schools
 (a)Transfer of credit policiesSection 485(h)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(h)(1)) is amended— (1)by striking and at the end of subparagraph (A); and
 (2)by adding at the end the following:  (C)an assurance that for each credit earned at another institution of higher education that is accepted and rejected by the institution, such credit will be publicly disclosed, and disaggregated by type of institution at which such credit was earned, accrediting agency or association, program, and if applicable, the primary reason for the credit not being accepted; and
 (D)an assurance of the acceptance of credits earned at another institution for an identical course offered at the institution that has been reviewed by the same accrediting agency or association at both such institutions, and is at the introductory level as determined by the agency or association, or in a case in which the transfer of such credits is initially denied by the institution, an assurance the student will have the opportunity to take an assessment administered by the institution to demonstrate competency in such course for purposes of the transfer of such credits..
 (b)Articulation agreementsSection 486A(b) of the Higher Education Act of 1965 (20 U.S.C. 1093a) is amended— (1)in paragraph (1)—
 (A)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and (B)by inserting after subparagraph (B) the following:
						
 (C)identification of courses at each institution in which an articulation agreement has been developed to enable the transfer of credit for such courses to, at a minimum, all other institutions accredited by the same accrediting agency or association;; and
 (2)in paragraph (2), by striking public. (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Education shall submit a report to Congress on a review of transfer of credit policies across institutions of higher education that—
 (1)determines the extent to which articulation agreements (defined in section 486A of the Higher Education Act of 1965 (20 U.S.C. 1093a)) have resulted in reduced costs for students; and
 (2)provides recommendations on how to incentivize the expanded use of such articulation agreements. 6.Competency-based educationSection 481(b)(4) of the Higher Education Act of 1965 (20 U.S.C. 1088(b)(4)) is amended to read as follows:
			
 (4)For the purposes of this title, the term eligible program includes an instructional program that measures knowledge, skills, and experience through assessments of such knowledge, skills, or experience in lieu of or in addition to the use of credit hours or clock hours. In the case of a program being determined eligible for the first time under this paragraph, such determination shall be made by the Secretary before such program is considered to be an eligible program..
		